BERDON, J.,
dissenting. The plaintiff, Mildred F. Ahem, established a trust in 1993 for the obvious purpose of insulating her principal assets — which exceed $600,000 — in order to render herself eligible for benefits under the Title XIX Medicaid Program (medicaid), a government program designed to allocate scarce funds among the poor. Harris v. McRae, 448 U.S. 297, 301, 100 S. Ct. 2671, 65 L. Ed. 2d 784 (1980) (“[t]he medicaid program was created in 1965 . . . for the purpose of providing federal financial assistance to States that *744choose to reimburse certain costs of medical treatment for needy persons”).
As it exists in Connecticut, medicaid accords certain benefits to indigents with assets of $1600 or less. See General Statutes §§ 17b-264 and 17b-80 (c). So, for example, in order to become eligible, a person with $1700 must “spend down” $100 so that his or her assets do not exceed this limit. The majority’s unusual decision today allows the plaintiff to reap the benefits of medicaid while retaining control over principal assets of more than $637,937. Congress never intended such a result. Indeed, when confronted by the specter of affluent persons exploiting medicaid so that they could insulate their wealth and live off the public fisc, members of Congress have expressed their outrage in no uncertain terms. “The Committee feels compelled to state the obvious. Medicaid is, and always has been, a program to provide basic health coverage to people who do not have sufficient income or resources to provide for themselves. When affluent individuals use Medicaid qualifying trusts and similar ‘techniques’ to qualify for the program, they are diverting scarce Federal and State resources from low-income elderly and disabled, individuals, and poor women and children. This is unacceptable to the Committee.” (Emphasis added.) H.R. Rep. No. 99-265, pt. 1, p. 72 (1985).
In 1988, such abuses prompted Congress to enact legislation that provides that the assets of certain trusts are to be considered available to the grantors in determining eligibility for medicaid even if they were not distributed to the grantor/beneficiaxies themselves. Congress has labeled these trusts “medicaid qualifying trusts” (qualifying trusts). “[A] ‘medicaid qualifying trust’ is a trust or similar legal device, established . . . by an individual . . . under which the individual may be the beneficiary of all or part of the payments from the trust and the distribution of such payments *745is determined by one or more trustees who are permitted to exercise any discretion with respect to the distribution to the individual.” (Emphasis added.) 42 U.S.C. § 1396a (k) (2) (1988). The portion of principal and income from a qualifying trust considered “available” to an applicant “is the maximum amount of payments that may be permitted under the terms of the trust to be distributed to the grantor, assuming the full exercise of discretion by the trustee or trustees for the distribution of the maximum amount to the grantor. . . .” (Emphasis added.) 42 U.S.C. § 1396a (k) (1) (1988). The United States Department of Health and Human Resources, when interpreting these sections, defined “availability” as “the maximum amount that could have been distributed to the beneficiary under the terms of the trust in an applicable budget period . . . .” Department of Health and Human Services, Health Care Financing Administration, State Medicaid Manual (January-May, 1998) § 3215.3 (State Medicaid Manual).
Thus, the 1988 federal legislation and corresponding federal administrative policy and procedure manual did not explicate precisely the test for “availability.” As a result, in 1993, Congress amended 42 U.S.C. § 1396p, providing that the test for availability is whether “there are any circumstances under which payment from the trust could be made to or for the benefit of the individual . . . .” (Emphasis added.) 42 U.S.C. § 1396p (d) (3) (B) (i) (1993 amendment).
The majority concludes that the 1988 qualifying trusts legislation, which was in effect when the plaintiff created the trust at issue, provided that the test for availability should be based on the maximum amount that could have been distributed under the actual circumstances of the applicable budget period. Based upon that assumption, the majority holds that the principal of the trust is not available to the plaintiff. The majority’s predicate assumption is absolutely incorrect.
*746The majority justifies its conclusion that the test for availability is the maximum amount that could have been distributed under the actual circumstances rather than under any circumstances is based upon provisions of the State Medicaid Manual implementing the 1993 amendments and thereby providing for a test under any circumstances. It is correct that the state and federal administrative policy and procedure manuals interpreting the 1993 amendments to 42 U.S.C. § 1396p explicitly set forth a test for availability that considers potential disbursements under any circumstances for trusts that were established on or after August 11, 1993, the effective date of the 1993 amendment. State Medicaid Manual, supra, § 3259.2; Department of Social Services, Uniform Policy Manual (1993) § 4030.80 (C) and (D). The majority, however, cites no evidence that Congress intended to change, not merely clarify,1 the law when it enacted the 1993 amendment or that the language of the federal or state administrative manuals indicates that trusts established before August 11,1993, should be tested under a different standard than trusts established after that date.
In fact, just the opposite is true; the federal government’s State Medicaid Manual, supra, § 3259.2, interpreting 42 U.S.C. § 1396p (d) as amended by the 1993 amendment, provides: “For the period prior to [August 11, 1993], you may use any reasonable interpretations of the statute in dealing with trusts. ...” Moreover, the legislative history of the 1993 amendment does not indicate that it was intended to change the present law. The Supreme Judicial Court of Massachusetts agrees that the 1993 amendment sheds no light on the prior intentions of Congress when interpreting a trust established based on pre-August 11, 1993 statutes. Cohen v. *747Commissioner of Medical Assistance, 423 Mass. 399, 407, 668 N.E.2d 769 (1996).
Consequently, we must look to the language of the statute in effect prior to the 1993 amendment, without the benefit of any legislative history, in order to determine whether the 1993 amendment was intended to change or clarify the law. See 42 U.S.C. § 1396a (k) (1) (1988) (portion of trust principal and income considered “available” to applicant “is the maximum amount of payments that may be permitted under the terms of the trust to be distributed to the grantor, assuming the full exercise of discretion by the trustee or trustees for the distribution of the maximum amount to the grantor”).2 Second, we must read § 1396a (k) in light of the federal government’s post-August 11,1993 administrative mandate that we “use any reasonable interpretations of the statute in dealing with” the plaintiffs trust in order to determine the appropriate test for availability. State Medicaid Manual, supra, § 3259.2. Third, we also must examine § 3215.3 of the State Medicaid Manual, the section in effect when the plaintiff established the trust at issue. Id., § 3215.3 (defining availability as “the maximum amount that could have been distributed to the beneficiary under the terms of the trust in an applicable budget period”).
I conclude that the availability test includes possible distributions under any circumstances. The Supreme Judicial Court of Massachusetts came to the same conclusion when it held that “[t]he [pre-1993 amendment] is most naturally read to measure the maximum amount (principal or income) to be deemed available to the grantor, asking what is the greatest amount the trustees in any circumstances have discretion to disburse.” (Emphasis added.) Cohen v. Commissioner of Medical *748Assistance, supra, 423 Mass. 411. More specifically, an asset should be deemed to be available if the payment of which provides the grantor an indirect benefit during an applicable budget period. To conclude otherwise would allow a medicaid recipient to take advantage of or be benefited indirectly by cash, credit or in kind income in an applicable budget period. The majority’s interpretation to the contrary is not merited by the language of the statute or the medicaid manuals, nor does it result in a workable or fair test.3 The correct test is whether the settlor has insulated principal over which the trustee has discretion to distribute under any circumstances; if that is so, the settlor has created a qualifying trust and its principal assets should be included as available income when determining medicaid eligibility.
Accordingly, we must determine whether any or all of the principal of the trust established by the plaintiff is available to the plaintiff under any circumstances. I conclude, based upon any one of the following four provisions of the trust and our common law, that the entire principal is available to her. First, article I of the trust provides that “[u]pon the death of the [plaintiff], the [trustees] shall distribute any remaining trust principal to . . . such person or persons . . . upon such conditions and terms, as the [plaintiff] shall direct and appoint by a Will expressly referring to and exercising this power . . . .” By keeping a general power of appointment over the distribution of the principal the plaintiff potentially benefits during her life in a variety of ways.4 For example, by virtue of retaining this power, *749the plaintiffs creditors can avail themselves of the trust principal, and, therefore, the state may consider it to be an asset in calculating the plaintiffs available funds.
This reading of the trust comports with our general law of trusts. When the grantor of a trust reserves the income for himself and retains the power to designate in his will the beneficiary of the corpus, as in the present case, the trust principal can be reached by creditors, regardless of whether it was the intention of the grantor to defraud creditors. 1 Restatement (Second), Trusts § 156, comment (c) (1959) (“[i]f the settlor reserves for his own benefit not only a life interest but also a general power to appoint the remainder by deed or will or by deed alone or by will alone, his creditors can reach the principal of the trust as well as the income”). This has been our established law; see Greenwich Trust Co. v. Tyson, 129 Conn. 211, 219, 27 A.2d 166 (1942); which this court set forth as early as 1851. Johnson v. Connecticut Bank, 21 Conn. 148, 159 (1851). Furthermore, this construction on the availability of the principal of the trust should come as no surprise to the plaintiff. In a well reasoned Superior Court decision, Judge Satter, applying § 156 of the Restatement (Second) of Trusts under Maryland law, came to the same conclusion that the principal assets of a similar trust had to be considered when determining eligibility for medicaid. Cantor *750v. Dept. of Income Maintenance, 40 Conn. Sup. 554, 558-59, 531 A.2d 608 (1985), affd, 12 Conn. App. 435, 531 A.2d 606 (1987).
Second, the income tax provision in article VI (B) of the trust requires the trustee to pay to the plaintiff “any income tax or taxes . . . levied, assessed or imposed on the [plaintiff] as a result of any sale by the [trustees] of any principal asset of the trust . . . .” Accordingly, if the trust realizes a capital gain, the amount the trustee would pay to the plaintiff pursuant to this provision would entail a payment “to the grantor” pursuant to 42 U.S.C. § 1396a (k) (1) (1988). Therefore, the largest amount that the trustee possibly could be required to pay to the plaintiff in order to cover such taxes is available to the plaintiff.* ****5 The majority’s argument that no principal is available to the plaintiff pursuant to article VI (B) because there is no evidence that there was a capital gain in an “applicable budget period” applies the wrong test for “availability.” In addition, the majority’s conclusion that the plaintiff is not considered to be the owner of the entire principal under 26 U.S.C. § 674 (1994) (capital gains taxes),6 therefore the principal is not available, does not refute the fact that payment by *751the trastee to the plaintiff, if there was a capital gain, would still be a direct distribution to the plaintiff.
Such an ability places the trust squarely within § 156, comment (e), of the Restatement (Second) of Trusts, which provides that, “[w]here by the terms of the trust a trustee is to pay the settlor or apply for his benefit as much of the income or principal as the trustee may in his discretion determine, his transferee or creditors can reach the maximum amount which that trustee could pay to him or apply for his benefit.” This comment would still be applicable even if the settlor did not retain a general power of appointment over the principal. Accordingly, because the plaintiffs creditors could reach the entire principal pursuant to article VI (B) of the trust, it is available to the plaintiff.
Third, the death tax provision in article VI (A) of the trust allows the trustee to pay out of the trust principal if the plaintiffs assets are insufficient to cover her “debts, funeral or administrative expenses” and any “cash legacies given by” the plaintiff in her will. (Emphasis added.) It further provides that any amounts paid under this article shall be paid only out of assets that are subject to the federal estate tax on the plaintiffs estate. The fact that the trustee has the authority to pay the plaintiffs debts, regardless of when they were accrued, and cash legacies given in her will, is sufficient to support the state’s determination that the principal is available when determining medicaid eligibility. Accordingly, the entire principal would be considered to be available to the plaintiff because it is not determinable exactly how much of the principal (1) will be subject to the federal estate tax on the plaintiffs estate and (2) will be paid *752to satisfy the plaintiffs inter vivos debts. Furthermore, although the actual payments from the trust principal will occur after the plaintiffs death, such distributions fall within the definition of an indirect distribution “to the grantor” because the plaintiff can receive an inter vivos benefit.7 Once again, the principal is reachable by creditors based on article VI (A) of the trust, and, therefore, should be considered available to the plaintiff. See Restatement (Second), supra, § 156.
Fourth and finally, article VII (F) of the trust provides: “Upon the death of the [plaintiff], the [trustees] may . . . make loans to the [plaintiffs] estate, guarantee the obligations of the [plaintiffs] estate and pledge trust property as security therefor . . . .” Again, these activities can only utilize principal that is subject to federal, estate or death taxes. Article VII creates discretionary powers in the trustee that are similar to the powers created by article VI in that they enable the plaintiff to benefit during her life based on the trustees’ powers to distribute trust principal to her estate after her death. As a result, article VII makes the trust principal available to the plaintiff during her life based on the reasons detailed previously.
In sum, these provisions confer discretion upon the trustee or require the trustee to distribute principal, *753thereby allowing for, at the very least, indirect payments or benefits to the plaintiff during her life, making the principal available to her pursuant to 42 U.S.C. § 1396 (k) (1) (1988). In other words, each of these possible circumstances satisfies the availability test for the principal of the plaintiffs trust. Consequently, the principal of the trust is available to the plaintiff.
This reading comports with our public policy that we will not allow the device of the trust to be used in order to insulate the assets of a person. Greenwich Trust Co. v. Tyson, supra, 129 Conn. 219. In Greenwich Trust Co., we made clear that “[t]he attempt of a man to place his property in trust for his own benefit under limitations similar to those which characterize a spendthrift trust is a departure from the underlying basis for the creation of such trusts. That aside, the public policy which sustains such trusts when created for the benefit of another is, where the settlor is himself the beneficiary, overborne by other considerations. In Johnson v. Connecticut Bank, [supra, 21 Conn. 159], where we were considering the right of the creditor of a beneficiary of a trust to secure satisfaction from the latter’s right to the income, we stated: ‘It is the policy of our law, that all the property of a debtor should be responsible for his debts. And his equitable estate may be taken, as well as his legal, provided it is subject to his controul’; and, subject to definite limitations, that has always been the policy of our law. D’Addario v. Abbott, 128 Conn. 506, 509, 24 Atl. (2d) 245 [1941]. To admit the validity of such trasts would open too wide an opportunity for a man to evade his just debts to be permissible unless sanctioned by statutory enactment. This is the reason why the overwhelming weight of authority holds ineffective attempts to establish them.” (Emphasis in original.) Greenwich Trust Co. v. Tyson, supra, 219. The control of the plaintiff in this case is underscored by *754her right to designate who will obtain the principal upon her death.
The majority of the court allows a wealthy plaintiff— with assets in excess of $600,000 — to take advantage of a program established to care for the medical needs of the poor. In the process, this court ignores our recent case in which we recognized “the legislative concern that the medicaid program not be used as an estate planning tool. The medicaid program would be at fiscal risk if individuals were permitted to preserve assets for their heirs while receiving medicaid benefits from the state. Congress enacted the qualifying trust provision as an addition to the ‘provisions designed to assure that individuals receiving nursing home and other long-term care services under Medicaid are in fact poor and have not transferred assets that should be used to purchase the needed services before Medicaid benefits are made available.’ H. Rep. No. 99-265, 99th Cong., 1st Sess. 71 (1985).” Forsyth v. Rowe, 226 Conn. 818, 828-29, 629 A.2d 379 (1993).
The plaintiffs trust, with the approval of the majority, allows for a form of inverse Robin Hoodism — robbing from the poor to give to the rich. Because I believe that the construction that the majority places on the trust is unjust and contrary to both our well established law and the United States Code, I dissent.

 According to the general rules of statutory construction, a clarification of a statute by the legislature is effective retroactively. Toise v. Rowe, 243 Conn. 623, 628, 707 A.2d 25 (1998); see, e.g., Lawrence v. Shaw, 300 U.S. 245, 249, 57 S. Ct. 443, 81 L. Ed. 623 (1937).


 I agree with the majority that “to the grantor” encompasses distributions made directly to the grantor and those made indirectly for her benefit.


 Indeed, the majority is unable to cite to authority from any other jurisdiction to support its novel interpretation that a qualifying trust created in this time period must be measured by the “actual circumstances” rather than “any circumstances.”


 This is true despite the fact that article I further provides: “[T]his power [of appointment] shall not be exercisable to any extent for the benefit of the [plaintiff], [her] estate, [her] creditors or the creditors of [her] estate. *749...” Such language has no effect because the power to appoint in and of itself is a benefit to the plaintiff. Notwithstanding the majority’s argument to the contrary in footnote 31 of its opinion, § 11.4 of the Restatement (Second) of Property, regarding general and nongeneral powers of appointment, does not control the tmst in the present case for it refers to trusts created by settlors who are not beneficiaries. Furthermore, the Restatement (Second) of Property was published after the Restatement (Second) of Trusts; § 156 of the Restatement (Second) of Trusts instead refers to § 328 of the first Restatement of Property, which states a rule of law that is analogous to § 156. Lastly, even if General Statutes § 12-345b could be construed so as to support the majority opinion, which it does not, the statute explicitly limits its definition of “general power of appointment” to General Statutes §§ 12-345b through 12-345f, which relate to taxation.


 Unless this amount is somehow discemable in a hypothetical context, it is fair for the defendant to deem available the entire principal. The majority amazingly reached the opposite conclusion when it found that an amount that determines how much of the principal could be deemed to be available is not determinable at present. For example, the majority concludes that because the amount of trust principal that will be subject to federal estate tax is presently unknown, none of the trust principal should be considered available to the plaintiff. See the subsequent discussion in this dissent regarding articles VI and VII of the trust. Such a reading unjustifiably favors the grantor, who is trying to take advantage of a government program designed to help the needy.


 Title 26 of the United States Code, § 674 (1994), which is a part of the Internal Revenue Code, provides in relevant part: “(a) General rule
“The grantor shall be treated as the owner of any portion of a trust in respect of which the beneficial enjoyment of the corpus or the income therefrom is subject to a power of disposition, exercisable by the grantor
*751“(b) Exceptions for certain powers
“Subsection (a) shall not apply to . . .
“(3) ... A power exercisable only by will, other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition . . . .”


 This is true despite the fact that General Statutes § 17b-95 creates a claim in the state for all medicaid payments that the state has paid for the individual. General Statutes § 17b-95 (“[U]pon the death of any person who has at any time been a beneficiary of [medical assistance] . . . the state shall have a claim against such . . . person’s estate for all amounts paid on behalf of . . . such person .... Such claims shall have priority over all unsecured claims against such estate, except (1) expenses of last sickness not to exceed three hundred seventy-five dollars, (2) funeral and burial expenses in accordance with section 17b-84, and (3) administrative expenses . . . .”). Under the statute, this claim has priority over general creditors. Even if the plaintiffs estate reimbursed the state in part or in full from the trust principal, however, that does not vitiate the fact that the plaintiff could have received inter vivos indirect disbursements or payments in kind based on the trust principal.